Exhibit 10.1

[g102151ka01i001.gif]

 

 


[g102151ka01i002.gif]

 

 


[g102151ka01i003.gif]

 

 


[g102151ka01i004.gif]

 

 


[g102151ka01i005.gif]

 

 


[g102151ka01i006.gif]

 

 


[g102151ka01i007.gif]

 

 


[g102151ka01i008.gif]

 

 


[g102151ka01i009.gif]

 

 


[g102151ka01i010.gif]

 

 


[g102151ka01i011.gif]

 

 


[g102151ka01i012.gif]

 

 


[g102151ka01i013.gif]

 

 


[g102151ka01i014.gif]

 

 


[g102151ka01i015.gif]

 

 


[g102151ka01i016.gif]

 

 


[g102151ka01i017.gif]

 

 


[g102151ka01i018.gif]

 

 


[g102151ka01i019.gif]

 

 


[g102151ka01i020.gif]

 

 


[g102151ka01i021.gif]

 

 


[g102151ka01i022.gif]

 

 


[g102151ka01i023.gif]

 

 


[g102151ka01i024.gif]

 

 


[g102151ka01i025.gif]

 

 

 


 

[g102151ka03i001.gif]

 

 


[g102151ka03i002.gif]

 

 


[g102151ka03i003.gif]

 

 


[g102151ka03i004.gif]

 

 


[g102151ka03i005.gif]

 

 


[g102151ka03i006.gif]

 

 


[g102151ka03i007.gif]

 

 


[g102151ka03i008.gif]

 

 


[g102151ka03i009.gif]

 

 


[g102151ka03i010.gif]

 

 


[g102151ka03i011.gif]

 

 


[g102151ka03i012.gif]

 

 


[g102151ka03i013.gif]

 

 


[g102151ka03i014.gif]

 

 


[g102151ka03i015.gif]

 

 


[g102151ka03i016.gif]

 

 


[g102151ka03i017.gif]

 

 


[g102151ka03i018.gif]

 

 


[g102151ka03i019.gif]

 

 


[g102151ka03i020.gif]

 

 


[g102151ka03i021.gif]

 

 


[g102151ka03i022.gif]

 

 


[g102151ka03i023.gif]

 

 

 


[g102151ka05i001.gif]

 

 


[g102151ka05i002.gif]

 

 


[g102151ka05i003.gif]

 

 


[g102151ka05i004.gif]

 

 

 

 


[g102151ka05i005.gif]

 

 


[g102151ka05i006.gif]

 

 


[g102151ka05i007.gif]

 

 


[g102151ka05i008.gif]

 

 


[g102151ka05i009.gif]

 

 


[g102151ka05i010.gif]

 

 


[g102151ka05i011.gif]

 

 

 

 


[g102151ka05i012.gif]

 

 


[g102151ka05i013.gif]

 

 


[g102151ka05i014.gif]

 

 


[g102151ka05i015.gif]

 

 


[g102151ka05i016.gif]

 

 


[g102151ka05i017.gif]

 

 


[g102151ka05i018.gif]

 

 


[g102151ka05i019.gif]

 

 


[g102151ka05i020.gif]

 

 


[g102151ka05i021.gif]

 

 


[g102151ka05i022.gif]

 

 


[g102151ka05i023.gif]

 

 


[g102151ka05i024.gif]

 

 

 